     Case 2:19-cv-01579-KJM-DMC Document 27 Filed 07/17/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JESSICA ALCALA,                                  No. 2:19-CV-1579-KJM-DMC
12                      Plaintiff,
13           v.                                        ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                        Defendant.
16

17

18                 Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On

20   June 26, 2020, the Court directed parties who had not submitted an election form regarding

21   consent to proceed before a Magistrate Judge to show cause. See ECF No. 20. A review of the

22   docket reflects that all parties have now informed the Court regarding consent. Good cause

23   appearing therefor, the order to show cause is hereby discharged.

24                 IT IS SO ORDERED.

25

26   Dated: July 17, 2020
                                                          ____________________________________
27                                                        DENNIS M. COTA
28                                                        UNITED STATES MAGISTRATE JUDGE
                                                      1
